                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO


DESHAUN R. EVERHART                                                                     PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:18-CV-P184-JHM

AMY BRADY et al.                                                                    DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Deshaun R. Everhart filed a pro se complaint pursuant to 42 U.S.C. § 1983

(DN 1). Upon filing the instant action, he assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address . . . to the Clerk and to the

opposing party or the opposing party’s counsel. Failure to notify the Clerk of an address change

may result in the dismissal of the litigant’s case or other appropriate sanctions.”).

       On December 28, 2018, a Court Order sent to Plaintiff at the Hamilton (Indiana) County

Jail (HCJ) was returned to the Court by the United States Postal Service with the envelope

marked “Return to Sender, Not Deliverable as Addressed, Unable To Forward” (DN 7).

Moreover, on January 2, 2019, a copy of the same Order which was addressed to the HCJ was

returned in an envelope with the words “RTS inmate no longer here” handwritten on it (DN 8).

Plaintiff apparently is no longer housed at his address of record, and he has not advised the Court

of a subsequent change of address. Therefore, neither notices from this Court nor filings by

Defendants in this action can be served on Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the
district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:   March 4, 2019




cc:     Plaintiff, pro se
4414.011




                                                  2
